Citation Nr: 0825984	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for blindness in the left 
eye.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1978 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO decision, which denied 
a claim for entitlement to service connection for blindness 
of the left eye.  This issue was remanded by the Board in 
November 2007 for further development.  

The Board notes that the veteran requested a hearing on his 
September 2004 VA Form 9.  He was subsequently scheduled for 
a Travel Board hearing on September 13, 2007.  The veteran 
failed to show up for this hearing.  No statements showing 
just cause for missing the scheduled hearing or requesting 
that a new hearing be scheduled have been received by the 
Board.   


FINDING OF FACT

A left eye condition was noted at enlistment and did not 
undergo a worsening or aggravation therein, and a current 
left eye condition is not otherwise shown to be related to 
service.


CONCLUSION OF LAW

The veteran's left eye condition was not incurred in or 
aggravated by active duty.  See 38 U.S.C.A. §§ 1110, 1111, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in January 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  This letter informed him that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  See Pelegrini II, at 
120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service and VA medical records are 
in the file.  All records identified by the veteran as 
relating to the claim have been obtained, to the extent 
possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided several VA examinations for his left 
eye condition, most recently in February 2008.  The claims 
folder also contains an April 2008 addendum to this VA 
examination report.  The Board finds this examination and 
opinion to be thorough and complete.  The examiner noted that 
the claims file had been reviewed.  Therefore, this 
examination report and opinion are sufficient upon which to 
base a decision with regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 
2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. 
Principi, No. 02-7347 (Fed. Cir. June 1, 2004).

However, where a preexisting disease or injury is noted on 
the entrance examination, section 1153 of the statute 
provides that "[a] preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007).  For veterans who served during a period of 
war or after December 31, 1946, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service, and clear and unmistakable evidence 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b) (2007).  
Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1) (2007).

The veteran is currently seeking service connection for 
blindness in the left eye.  He essentially contends that, 
although he may have had a pre-existing eye condition when 
entering service, a December 1982 eye operation led directly 
to the degeneration of his condition and eventual blindness.  
See VA Form 9 Appeal, September 2004.  

The veteran's 1978 enlistment examination indicated that his 
left eye was probably amblyopic from birth and that glasses 
did not help the acuity in his left eye.  His distant vision 
was recorded as 20/200 in the left eye and 20/20 in the right 
eye.  The veteran's rear vision was recorded as J-4 in the 
left eye and J-1 in the right.  This condition was not 
considered disqualifying.  He was marked as fit for military 
service.  

As a preexisting left eye disability was noted on induction, 
the presumption of soundness does not apply.  Thus, it must 
be determined whether there was an increase in disability 
during such service; if so, the preexisting disability will 
be considered to have been aggravated by military unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  

In November 1982, the veteran's vision was recorded as 20/200 
in the left eye and 20/30 in the right eye.  He was diagnosed 
with exotropia in the left eye with amblyopia and underwent a 
lateral rectus recession and medial rectus resection in the 
left eye in December 1982.  At a January 1983 follow-up, it 
was noted that the veteran had some diplopia but was doing 
well and his incision was well healed.  

In April 2004, the veteran underwent a VA examination, at 
which time his visual acuity was recorded as 20/finger 
counting at five feet in the left eye and 20/50 in the right 
eye.  His corrected vision was the same in the left eye and 
20/20 in the right eye.  The examiner diagnosed the veteran 
with constant left eye exotropia, amblyopia left eye, left 
commotioretinae, occasional diplopia, mild cataract in both 
eyes, and refractive error/presbyopia.  He also noted that 
the veteran's records indicated that his left eye was 
probably amblyopic from birth.  

In March 2005, the veteran underwent a second VA examination.  
At this examination, the optometrist noted the veteran's 
history of a 1982 surgery, examined the veteran, and found 
that it was more likely than not that the veteran had 
amblyopia in the left eye.  He noted that the veteran stated 
that his loss of vision had been present for as long as he 
could remember.  In conclusion, the examiner found that the 
veteran's in-service surgery would not likely have affected 
the internal globe in a way that would diminish vision.  He 
further stated that his diminished vision is caused by or the 
result of amblyopia. 

In February 2008, the veteran underwent a third VA 
examination.  At this examination, the examiner reviewed the 
claims folder and noted the veteran's medical history.  Upon 
examination, she diagnosed the veteran with a macular scar of 
the left eye, longstanding decreased vision of the left eye 
for as long as the veteran can remember, a history of 
surgically treated exotropia of the left eye, and early 
cortical cataracts in each eye.  The examiner noted that the 
veteran's vision was recorded as 20/80-20/200 on multiple 
testings.  Amblyopia felt secondary to exotropia tends to be 
mild in the 20/40-20/80 range.  Decreased range of vision in 
one eye due to other causes, such as cataracts or macular 
scarring, can result in sensory exotropia.  The examiner went 
on to opine that a macular scar or pigmentary maculopathy is 
causing decreased vision, resulting in sensory exotropia.  

In April 2008, the examiner from the February 2008 VA 
examination submitted an addendum.  In this addendum, the 
examiner stated that the veteran does not have amblyopia, as 
much as he has a macular scar, which has caused decreased 
vision since he was a child.  Amblyopia, by definition, has 
no ocular findings.  The examiner noted that early eye 
examinations listed the veteran's past ocular history as 
having injury to his left eye as a very young child, with a 
longstanding history of decreased vision.  The examiner 
concluded that, if the veteran had amblyopia, it is by 
definition of early origin and could not be related to 
service.  The examiner continued on to state that she is not 
convinced that the veteran's vision decreased while on active 
duty, as the induction eye examination revealed an acuity of 
20/80-20/300, with no real decrease in all the years of 
service.  The examiner noted that macular scars do cause 
pigmentary disturbance, which can progress naturally in later 
years.  This, however, would be unrelated to service.  
Finally, she concluded by stating that it is very unlikely 
that the veteran's service caused a worsening of his vision.  
Amblyopia, which the examiner did not believe the veteran 
had, does not tend to progress but can actually get better 
over time.           

In light of the February 2008 VA examination report and the 
accompanying April 2008 addendum, the Board finds that the 
veteran's preexisting disability did not undergo a worsening 
in severity as a result of his service.  The examiner at this 
examination specifically stated that it is very unlikely that 
the veteran's service caused a worsening of his vision.  
Although the veteran has contended that his vision decreased 
after his 1982 surgery, there is no evidence of record to 
support such an assertion.  See VA Form 9 Appeal, September 
2004.  Furthermore, the March 2005 VA examiner specifically 
concluded that the veteran's in-service surgery would not 
likely have affected the internal globe in a way that would 
diminish vision.

As noted above, the usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1) (2007).  In this instance, the March 2005 VA 
examiner specifically found that the in-service injury would 
have been unlikely to have caused a decrease in vision, and 
there is no contrary medical evidence of record.

The Board notes that there appears to be differing opinions 
in the March 2005 and the February 2008 VA examination 
reports regarding whether the disability present since birth 
is most appropriately diagnosed as amblyopia.  However, 
regardless of this difference in opinion, both examiners 
agree that the veteran's vision problems have been present 
since childhood and cannot be related to his active duty 
service. 

The Board has considered the veteran's lay contentions, and 
is cognizant that the veteran is competent to describe his 
symptoms in service and thereafter.  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  However, the competent medical 
opinions of record unanimously state that the veteran's 
vision was not diminished by his in-service surgery or his 
active duty, and that his current eye disability is not 
otherwise related to service.  See VA examinations reports 
and addendum, March 2005, February 2008, and April 2008.  
There is no competent medical evidence to the contrary, and 
the Board finds that the opinions of these competent medical 
specialists are far more persuasive and probative than the 
veteran's lay statements.  Therefore, the Board finds that an 
increase in severity in service may not be conceded, and that 
the preexisting disability underwent no worsening in service.

In summary, the Board concludes that a left eye disability 
preexisted service, and the preponderance of the evidence is 
against finding that the disability underwent an increase in 
severity due to his service or that his current left eye 
disability is otherwise shown to be related to service.


ORDER

Entitlement to service connection for blindness in the left 
eye is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


